Citation Nr: 0104025	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  92-54 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

The propriety of the initial 10 percent evaluation for a left 
knee strain with a torn meniscus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1975 to 
September 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO&IC) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
seeking entitlement to an increased rating for internal 
derangement of the right knee from 10 percent disabling.  In 
the same rating decision, the RO&IC also denied entitlement 
to service connection for a left knee strain.  Thereafter, in 
September 1995, the RO&IC granted the veteran entitlement to 
service connection for a left knee strain and assigned an 
initial 10 percent rating.  

The veteran's claims were initially before the Board in 
January 1993 and November 1996, at which time they were 
remanded for additional development.  

In a May 1999 decision, the Board denied the veteran's claim 
for an increased rating for internal derangement of the right 
knee.  

By rating decision dated October 2000, the RO&IC granted 
service connection for a torn meniscus of the left knee.  
Accordingly, the issue currently on appeal is the propriety 
of the initial 10 percent rating for a left knee strain with 
a torn meniscus.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim was remanded in May 1999 because it was 
determined that the issue of service connection for a torn 
left knee meniscus cartilage was inextricably intertwined 
with the issue of the propriety of the initial 10 percent 
rating for a left knee strain.  The RO&IC was instructed to 
develop the veteran's claim of service connection for a torn 
left knee meniscus, and to thereafter readjudicate the 
veteran's claim challenging the propriety of the initial 10 
percent rating.  

In its October 2000 rating decision, the RO&IC acknowledged 
that the torn left knee medial meniscus was inextricably 
intertwined the left knee strain by rating the vaeteran's 
disability as a single entitity characterized as "left knee 
strain with torn medial meniscus." 

Despite the characterization of the service connected 
disability as a single entity described as left knee strain 
with torn medial meniscus, in the October 2000 supplemental 
statement of the case (SSOC), the RO&IC included no 
information about the medial meniscus.

Under the provisions of 38 C.F.R. § 19.31, the veteran must 
be furnished with a SSOC when the circumstances of the case 
render any prior statements of the case inadequate.   As is 
noted in 38 C.F.R. § 19.29, the purpose of the statement of 
the case and supplemental statements of the case is to assure 
that the appellant has adequate information to present 
arguments in favor of the appeal.  Thus, it is very clear 
that the appellant must have information about the rating 
criteria governing the appeal.   Because the disability under 
consideration here is "left knee strain with torn medial 
meniscus," it is not possible to fairly assess the applicable 
rating, and it is very clear that the veteran must be 
provided with information about the criteria used in rating 
the torn meiscus as well as the kneee strain.  These aspects 
of the disability are intertwined; they are, in fact, as the 
RO has noted, two aspects of a single disability.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO&IC and any physician to whom 
this case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO&IC should obtain all relevant 
current medical records regarding the 
veteran's left knee.

3.  Upon completion of the above, the 
RO&IC should review the evidence of 
record and enter its determination with 
respect to the veteran's claim 
challenging the propriety of the initial 
10 percent rating for a left knee strain 
with a torn meniscus.  The RO&IC should 
determine whether the veteran is entitled 
to a separate rating for his torn left 
knee meniscus pursuant to Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

In the event that the claim is not 
resolved to the satisfaction of the 
appellant, the RO&IC must issue a SSOC, a 
copy of which should be provided the 
veteran, and his representative.  The 
SSOC must include a discussion of all 
relevant laws and regulations, to 
include, but not necessarily limited to, 
Diagnostic Code 5259 regarding dislocated 
cartilage, which were not included in 
previous statements of the case.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



